t c memo united_states tax_court lance standifird petitioner v commissioner of internal revenue respondent docket no 8977-o1l filed date lance standifird pro_se erin k huss for respondent memorandum opinion laro judge petitioner while residing in mesa arizona petitioned the court under sec_6330 to review respondent’s determination as to his proposed levy upon petitioner’s property respondent proposed the levy to collect and federal income taxes plus frivolous tax_return penalties and interest -2 - of approximately dollar_figure for and dollar_figure for currently the case is before the court on respondent’s motion for summary_judgment under rule and to impose a penalty under sec_6673 petitioner responded to respondent’s motion under rule b we shall grant respondent’s motion for summary_judgment and shall impose a dollar_figure penalty against petitioner in addition we dismiss for lack of jurisdiction the part of the petition with respect to the frivolous_return penalties and related interest unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background on date petitioner filed a u s nonresident_alien income_tax return in which he reported zero taxable_income petitioner reported that he was not a u s citizen and had not visited the u s in petitioner stated that his country of residence was america on date respondent issued to petitioner a notice_of_deficiency for the notice determined that petitioner was liable for an dollar_figure deficiency in his income_tax and a dollar_figure addition_to_tax under sec_6651 a ' we use the term approximately because these amounts were computed before the present proceeding and have since increased on account of interest -3- for failure_to_file a timely federal_income_tax return petitioner did not petition the court with respect to the notice on date respondent assessed petitioner’s tax_liability for as per the notice_of_deficiency on date petitioner filed a u s nonresident_alien income_tax return in which he again reported zero taxable_income he further reported that he was not a u s citizen and that he was stateless once again petitioner stated that his country of residence was america on date respondent issued to petitioner a notice_of_deficiency for the notice determined that petitioner was liable for a dollar_figure deficiency in his income_tax a dollar_figure addition_to_tax under sec_6651 for failure_to_file a timely federal_income_tax return and a dollar_figure addition_to_tax under sec_6654 for failure to pay estimated_tax petitioner petitioned the court with respect to the notice on date this court dismissed that case for failure to state a claim upon which relief may be granted standifird v commissioner tcmemo_1995_348 on date respondent assessed petitioner’s tax_liability for as per the notice_of_deficiency on date respondent mailed to petitioner a form l1058 final notice -- notice_of_intent_to_levy and notice of your right to a hearing final notice the final notice informed petitioner of respondent’s intention to levy under sec_6331 and petitioner’s right under sec_6330 to a hearing with respondent’s office of appeals appeals enclosed with the final notice was a copy of form request for a collection_due_process_hearing on date petitioner sent to respondent the form requesting the referenced hearing on date appeals officer patrick j wilcox held with petitioner a hearing under sec_6330 at the hearing the appeals officer provided petitioner with copies of the metra-- x transcript with respect to petitioner’s income_tax liabilities for and on date the appeals officer mailed to petitioner copies of the txmoda transcripts for and additionally on date the appeals officer mailed to petitioner two forms certificate of assessments payments and other specified matters the forms were dated date and were for and respectively on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or for and this notice reflected the determination of appeals to sustain the proposed levy - on date petitioner filed a complaint with the united_states district_court for the district of arizona the court dismissed that complaint on date stanifird v wilcox aftr 2d ustc par big_number d ariz discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary may collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary must provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination 115_tc_35 114_tc_176 in the case of such judicial review the court will review a taxpayer’s liability under the de novo standard where the validity of the underlying tax_liability is at issue the court will review the commissioner’s administrative determination for abuse of --6- discretion with respect to other issues 114_tc_604 here respondent notified petitioner that he was proposing to levy upon petitioner’s property in order to collect petitioner’s federal_income_tax debt for and following the determination by appeals that respondent’s proposed levy was proper petitioner sought relief in this court the only allegation by petitioner is that the determination was made without verification that the law and procedures were complied with summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving because we lack jurisdiction over the assessment of the sec_6702 frivolous_return penalties we shall dismiss for lack of jurisdiction the related part of the petition 115_tc_324 _7- that there 1s no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as will be shown in the discussion that follows petitioner has raised no genuine issue as to any material fact accordingly we conclude that this case is ripe for summary_judgment petitioner argues that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 we disagree first sec_6330 does not require the commissioner to rely upon a particular document eg the summary record itself rather than transcripts of account to satisfy this verification requirement kuglin v commissioner tcmemo_2002_51 see also weishan v commissioner tcmemo_2002_88 second the appeals officer is not required to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met sec_6330 sec_301_6330-1 proceed admin regs see also 118_tc_162 more importantly in this case petitioner not only -8- received copies of the mftra-x transcript but also forms and txmoda transcripts even standing alone the mftra-x transcript which was reviewed by the appeals officer at the hearing is a valid verification that the requirements of any applicable law or administrative procedure have been met ’ 118_tc_365 mudd v commissioner tcmemo_2002_204 howard v commissioner tcmemo_2002_81 mann v commissioner tcmemo_2002_48 we hold that the appeals officer satisfied the verification requirement of sec_6330 yacksyzn v commissioner tcmemo_2002_99 cf 117_tc_117 petitioner further contends that he did not receive the notices of assessment for the alleged assessment of the income petitioner is not prejudiced by the fact that he received forms after the appeals_office hearing 118_tc_162 federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record of assessment must provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proceed admin regs the mftra-x transcript received by petitioner at the appeals_office hearing contained all this information petitioner has not demonstrated in this proceeding any irregularity in the assessment procedure that would raise a guestion about the validity of the assessment or the information contained in the mftra-x transcript see mann v commissioner tcmemo_2002_48 we hold that the assessment made by respondent is valid see kuglin v commissioner tcmemo_2002_51 see also duffield v commissioner tcmemo_2002_53 -9- taxes he argues that there is no proof of mailing by respondent of the notices of assessment required by sec_6303 the record shows otherwise the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof sec_6303 if mailed this notice_and_demand is required to be sent to the taxpayer’s last_known_address id forms show that respondent sent petitioner notices of balance due on the same dates that respondent made assessments against petitioner for and a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 schaper v commissioner tcmemo_2002_203 in addition petitioner in this case received numerous final notices notices of intention to levy as well as notices of deficiency receipt of which petitioner does not dispute these numerous notices were sufficient and met the requirements of sec_6303 7_f3d_137 9th cir 953_f2d_531 9th cir weishan v commissioner tcmemo_2002_88 the form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all the information required --10- under sec_6303 908_f2d_521 9th cir petitioner argues that the declaration of erin k huss accompanying respondent’s motion for summary_judgment is insufficient to prove that the notices were mailed to the petitioner’s ‘last known address’ as required by sec_6303 petitioner claims that ms huss is not gualified to testify as to what address the notices may or may not have been mailed because she has absolutely no personal knowledge of the facts that would establish that the notices were mailed we disagree with petitioner that the declaration is deficient the declaration merely identifies documents contained in respondent’s administrative file all of which were submitted to the court as part of respondent’s motion for summary_judgment this argument by petitioner is without merit for the foregoing reasons we sustain respondent’s determination as to the proposed levy as a permissible exercise of discretion we now turn to the requested penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or --11- groundless we have repeatedly indicated our willingness to impose such penalties in collection review cases roberts v commissioner supra in 115_tc_576 taxpayers advancing frivolous and groundless claims and instituting proceedings under sec_6330 for the purposes of delay were given unequivocal warning that the court would impose penalties see also hoffman v commissioner tcmemo_2000_ moreover we have imposed penalties in such proceedings when the underlying tax_liability was not at issue and the taxpayer raised frivolous and groundless arguments as to the legality of the federal tax laws yacksyzn v commissioner supra watson v commissioner tcmemo_2001_213 davis v commissioner tcmemo_2001_87 petitioner is a frequent litigator of groundless challenges to the validity of the internal_revenue_code see g standifird v 41_fedappx_99 9th cir standifird v augustine aftr 2d ustc par big_number d ariz 32_fedclaims_731 in a prior proceeding this court imposed upon petitioner a penalty under sec_6673 of dollar_figure standifird v commissioner tcmemo_1995_348 petitioner however continues to advance the same type of frivolous and groundless arguments as in the previous cases --12 - petitioner we believe has instituted and maintained this proceeding primarily for delay his attention has been directed to our decision in davis v commissioner supra wherein the court imposed upon the taxpayer a dollar_figure penalty under sec_6673 for advancing frivolous and groundless claims pursuant to sec_6673 we require petitioner to pay to the united_states a penalty of dollar_figure we have considered all arguments made by the parties and have found those arguments not discussed herein as irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
